USCA4 Appeal: 20-1531      Doc: 30        Filed: 09/16/2022    Pg: 1 of 4




                                            UNPUBLISHED

                              UNITED STATES COURT OF APPEALS
                                  FOR THE FOURTH CIRCUIT


                                              No. 20-1531


        GARY MATTOS; DORIS BEEGLE; VICKIE BOGGS; BRADLEY FRENCH;
        CARLA GURGANUS; STEVEN HALE; JOHN HILL; BENJAMIN ICKES;
        MICHELLE LAMBERT; JESSICA MERRITT; JOHN MEYERS; CAROLE
        MILLER; MELISSA POTTER; JIM RIEMAN; LAURIE RUBIN; JOYCE
        STONER; RUSSELL STOTT; LARRY TEETS, on behalf of themselves and all
        those similarly situated,

                            Plaintiffs - Appellants,

                     and

        KIMBERLY GRIFFITH,

                            Plaintiff,
                     v.

        AMERICAN FEDERATION OF STATE, COUNTY AND MUNICIPAL
        EMPLOYEES, AFL-CIO, COUNCIL 3,

                            Defendant - Appellee.



        Appeal from the United States District Court for the District of Maryland, at Baltimore.
        George L. Russell, III, District Judge. (1:19-cv-02539-GLR)


        Submitted: August 29, 2022                                Decided: September 16, 2022


        Before KING and AGEE, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.
USCA4 Appeal: 20-1531      Doc: 30         Filed: 09/16/2022    Pg: 2 of 4




        ON BRIEF: Brian K. Kelsey, Reilly Stephens, LIBERTY JUSTICE CENTER, Chicago,
        Illinois; Aaron Solem, NATIONAL RIGHT TO WORK LEGAL DEFENSE
        FOUNDATION, Springfield, Virginia, for Appellants. Leon Dayan, Jacob Karabell,
        BREDHOFF & KAISER, P.L.L.C., Washington, D.C., for Appellee.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 20-1531      Doc: 30         Filed: 09/16/2022      Pg: 3 of 4




        PER CURIAM:

               Gary Mattos, an employee of the Maryland Department of Public Safety and

        Correctional Services, along with various other Maryland state employees (collectively

        “Appellants”), appeal from the district court’s order dismissing their putative class action

        complaint pursuant to 42 U.S.C. § 1983 against the American Federation of State, County

        and Municipal Employees, AFL-CIO, Council 3 (“AFSCME”), a labor union that

        represented Maryland public sector employees. Appellants filed their complaint after the

        Supreme Court decided, in Janus v. American Federation of State, County & Municipal

        Employees Council 31, 138 S. Ct. 2448, 2486 (2018), that “public-sector unions may no

        longer extract agency fees from nonconsenting employees.” The complaint alleged that

        Appellants, who were not union members, were required to pay agency fees to AFSCME

        as a condition of employment pursuant to a collective bargaining agreement AFSCME had

        with the State from 2011 to 2018. Appellants sought to recover the amounts paid in agency

        fees prior to the Janus decision. The district court granted AFSCME’s Fed. R. Civ. P.

        12(b)(6) motion to dismiss, finding that Appellants’ claim was barred by AFSCME’s good-

        faith defense. We affirm.

               On appeal, Appellants argue that the district court erred in allowing AFSCME to

        assert a good-faith defense to its 42 U.S.C. § 1983 claim, and that this court should decline

        to recognize a good-faith defense. However, after Appellants’ brief was filed, we decided

        the issue of whether a union can assert a good-faith defense in a Janus claim under § 1983

        in Akers v. Maryland State Educ. Ass’n, 990 F.3d 375 (4th Cir. 2021). We concluded, in

        accordance with six other courts of appeals, that the good-faith defense is available to

                                                     3
USCA4 Appeal: 20-1531      Doc: 30         Filed: 09/16/2022      Pg: 4 of 4




        private parties sued under § 1983, and that the union was entitled to assert the good-faith

        defense in the Janus context. Id. 380-83. Because Akers directly applies to the legal

        question at issue here, we hold that the district court did not err in determining that

        AFSCME was entitled to assert a good-faith defense and granting AFSCME’s motion to

        dismiss.

               Accordingly, we affirm the district court’s order. We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid the decisional process.

                                                                                      AFFIRMED




                                                     4